Citation Nr: 1028869	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service connected disabilities (TDIU) 
prior to February 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active military service from July 1968 to May 
1973.  He served in the Republic of Vietnam (RVN) from August 28, 
1969 to April 17, 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By that rating action, the RO, in part, denied 
entitlement to TDIU.  The Veteran timely appealed the RO's March 
2004 determination to the Board.

In June 2004 and August 2006, the Veteran testified before a 
Decision Review Officer and the undersigned Veterans Law Judge, 
respectively. Copies of the hearing transcripts have been 
associated with the claims files.

In an August 2009, decision, the Board, in part, denied the 
Veteran's claim of entitlement to TDIU for the period prior to 
February 14, 2008.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In February 2010, the Court ordered that the August 2009 Board 
decision with respect to the issue on appeal be vacated and 
remanded to the Board for further proceedings consistent with a 
February 2010 Joint Motion for Partial Remand.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

In light of the Court's February 2010 Order, and review of the 
claims files, the Board finds that further development of the 
claim of entitlement to TDIU prior to February 14, 2008 is 
warranted. 


Pursuant to the Court's February 2010 Order and Joint Motion for 
Partial Remand, the Veteran's assertions, and the evidence, the 
Board finds that a remand is necessary for further development of 
claim of entitlement to TDIU prior to February 14, 2008.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran must be asked to provide 
any information related to his employment, 
such as his being a pastor at a church, for 
the period from June 2003 to February 14, 
2008, to include documentation such as pay 
stubs and income tax returns.  The relevant 
information required from these documents 
include the hours per week that he was 
employed and the income he received while 
engaged in employment.
   
2.  After obtaining any information 
pursuant to the above-cited directives, 
the AMC/RO will have an appropriate health 
care provider(s) review the claims files, 
to include all information and evidence 
obtained pursuant to the above-cited 
directive, and provide an opinion on 
whether the Veteran's service- connected 
disabilities (bilateral hearing loss, 
evaluated as 70 percent disabling (prior 
to February 14, 2008), diabetes mellitus, 
type 2, evaluated as 20 percent disabling, 
and sexual dysfunction associated with 
diabetes mellitus, evaluated as 
noncompensably disabling)) alone were 
severe enough to prevent the Veteran from 
gainful employment for the period from 
June 2003 to February 14, 2008.  

The health care provider(s) must 
acknowledge receipt and review of the 
claims files in any report generated as a 
result of this remand.  In all 
conclusions, the opinion(s) must identify 
and explain the medical basis or bases, 
with identification of the evidence of 
record. 
If the health care provider(s) is unable 
to render an opinion without resorting to 
speculation, this should be noted.  The 
report prepared must be typed.

In reaching the above-cited opinion, the 
health care provider(s) must comment on 
the following evidence:  

(i) Any pay stubs, copies of income tax 
forms or other forms of documentation 
obtained pursuant to directive 1 of this 
remand;  

(ii) May 2003 VA physician's opinion that 
without further information the Veteran was 
unable to seek gainful employment due to 
degenerative arthritis and diabetes 
mellitus;  

(iii) VA Form 21-4192, Request For 
Employment Information In Connection with 
Claim For Disability Benefits, prepared by 
the Veteran's employer in September 2003, 
reflecting that the Veteran had continued 
to work as a maintenance mechanic until 
early June 2003, at which time he was 
terminated for having exhausted his 
personal leave under the FMLA in order to 
care for his daughter, and not as a result 
of any physical and/or psychiatric 
impairment stemming from his service-
connected bilateral hearing loss and 
diabetes mellitus.  

3.  This matter has been remanded by 
the Court to ensure that the Veteran 
has been provided a retrospective 
medical opinion that includes a 
detailed discussion of the medical 
evidence cited.  Specific attention is 
directed to the reviewer's report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned 
to the reviewer for corrective action, 
or a further remand will ensue.

4.  The RO/AMC must ensure that all 
directed factual and medical development as 
noted above is completed.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to TDIU due 
to service-connected disabilities for the period prior to 
February 14, 2008.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim of 
entitlement to TDIU prior to February 14, 2008.  His cooperation 
in VA's efforts to develop this claim is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



